Title: John Adams to Abigail Adams, 3 February 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Feb. 3. 1793
General Lincoln setts out Tomorrow, and I should not dare to let him go without a Love Letter to you.
After a November December and January the fairest softest and finest that ever were known in this Place, The Month of February has been ushered in by a considerable Snow: but the Weather is again so fine that the sun will soon restore Us the naked ground: I should like it better in its White Robe of Innocence till the 20th of March.
I dined Yesterday at Mr Daltons. Mrs Dalton enquires affectionately and sends her regards &c
Fryday night I Spent with the Philosophical society. The Meeting was thin: but I was not able to perceive any great superiority to our Accademy, except in the President. There are able Men however, and I was agreably entertained. Mr Jefferson was polite enough to accompany me: so you see We are still upon Terms. I wish somebody would pay his Debt of seven Thousand Pounds to Britain and the Debts of all his Country men and then I believe his Passions would subside his Reason return, and the whole Man and his whole State become good Friends of the Union and its Govt. Silence however on this head, or at least great Caution.
I hope the Boston Rejoicings were at the success of the Arms of France, and not intended as Approbation of all the Jacobinical Councils. I am enough in the Spirit of the Times to be glad the Prussians and Austrians have not Succeeded, but not to exult in the Prison or Tryal of that King to whom though I am personally under no Obligation, my Country is under the greatest. It is Providentially ordered that I who am the only man American who was ever Accredited, to him and retired from his Court without his Picture, and under his displeasure Should be the only one to bewail his Misfortune. The accursed Politicks of his knavish Favourite have cost him his Crown if not his head. The Duke de la Rochefaucault too, is cutt to Pieces for his Idolatry. If I had not washed my own hands of all this Blood, by warning them against it, I should feel some of it upon my soul.
Macchiavels Advice to cutt off a numerous Nobility had more weight than mine to preserve them and Franklins Plagiary Project from Marchement Nedham had more Weight with Fools than all my Proofs strong as holy Writ. The Vengeance of Heaven for their Folly, has been revealed in more shivering Terms than in any of my numerous Examples
yours kindly
J. A.
